Citation Nr: 0516032	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left hip 
disability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to July 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
low back disorder and left hip disorder.


FINDINGS OF FACT

1.  Competent evidence of a low back disability due to 
disease or injury in service is not of record.  

2.  Competent evidence of a left hip disability due to 
disease or injury in service is not of record.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, 
slip op. at 33 (April 14, 2005).  In addition, by virtue of 
the December 2002 rating decision and December 2003 statement 
of the case, the veteran was provided with specific 
information as to why these claims were being denied, and of 
the evidence that was lacking for each claim.  The veteran 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 statement of the case, which 
addresses VA's duty to notify claimants of necessary 
information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's October 2002 letter, it essentially informed the 
veteran that he needed to submit any evidence pertaining to 
his claims.  Specifically, the RO stated, "You can help us 
with your claim by doing the following:  tell us about any 
additional information or evidence that you want us to try to 
get for you . . . [and] send us the evidence we need as soon 
as possible. . . ."  The Board finds that such statements 
meet the requirements of the fourth element, as the veteran 
was placed on notice that he should submit any evidence in 
his possession that pertained to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records.  The veteran has not indicated 
having received any treatment for these disabilities from 
either VA or a private physician or hospital.  The Board is 
aware that in the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, he stated he had "spoke[n]" to his 
private physician about his chronic back pain and left hip 
pain.  There was no mention that the veteran had received 
actual treatment for back or left hip pain, to include that 
the private physician had entered diagnoses related to the 
veteran's low back and/or left hip.  Therefore, the Board 
does not find that an attempt to obtain treatment records is 
needed.  Finally, the veteran has been provided with an 
examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran asserts that service connection for low back and 
left hip disabilities is warranted.  He states that he 
developed pain in his low back and left hip while in service, 
which has continued to the present time.  He describes his 
pain as chronic.  The veteran states that he cannot sit or 
stand for long periods of time before pain in those areas 
ensues.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for low back and left hip 
disabilities.  The service medical records show that in March 
2002, the veteran complained of left knee/hip pain.  He was 
seen by physical therapy, and exercises were recommended.  In 
a "Report of Medical Assessment," completed in April 2002, 
the veteran reported hip and lower back pain.  There was no 
diagnosis entered.  At the time of the November 2002 VA 
examination, the veteran reported a history of left hip and 
low back discomfort for the past 10 years.  He stated that 
the pain in his back would radiate and go into his left 
buttock, which pain would come and go with prolonged 
standing.  The veteran reported the pain was there at least 
once a month, which would last several days and was 
moderately severe in intensity.  He stated the cause had 
never been explained.  Following physical examination, the 
examiner diagnosed left hip discomfort, which he stated was 
musculoskeletal, and chronic low back pain, which he stated 
was more likely than not musculoskeletal.  He noted that x-
rays of the left hip and low back were negative.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Here, the veteran has not brought forth competent evidence of 
a disability manifested by either left hip pain or low back 
pain.  He has been diagnosed with left hip "discomfort" and 
chronic low back "pain."  A diagnosis of pain is not 
indicative of a disability due to disease or injury.  See 
Sanchez-Benitez, 259 F.3d at 1361 (unless a veteran suffers 
from an underlying disability or condition, such as loss of 
normal body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  The Board notes that it does not 
contest the veteran's assertions that he has left hip and low 
back pain, which complaints have been corroborated by a 
medical professional.  However, the competent evidence of 
record does not show that the veteran has pain in those areas 
that is due to disease or injury.  See 38 U.S.C.A. §§ 1110, 
1131; see also 38 C.F.R. § 3.303(a); see Sanchez-Benitez, 259 
F.3d at 1361.  Neither the service medical records nor the 
November 2002 VA examination report establish current 
"disabilities."

Therefore, without competent evidence of current 
"disabilities" related to, or underlying, the veteran's 
symptoms of left hip discomfort and low back pain, service 
connection for either or both disabilities cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  While the veteran has stated that he has 
current disabilities, which are attributable to service, he 
is not competent to make that assertion, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for left hip disability and low back 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.  If the veteran's left hip and 
low back disabilities are subsequently diagnosed as being 
disabilities due to disease or injury, the veteran may submit 
an application to reopen the claims for service connection.

The Board regrets that a more favorable determination could 
not be made in this case, and appreciates the greater than 
20-year service he provided to our country.


ORDER

Service connection for a low back disability is denied.

Service connection for a left hip disability is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


